Pennington, J.
How can you nonsuit the plaintiff for not going to trial, when he was ready and offered to do it, but was restrained by the Court? The Chief Justice was perfectly correct in not forcing the defendant to trial in the situation he was- in, and thereby protecting him against a trick of his adversary; but you cannot turn the,,plaintiff out of Court for not doing what he would have done if the Court had not restrained him from doing it.
The counsel for the defendant, finding the Court against them on this point, then moved for the costs of the Circuit.
Pennington, J.
The plaintiff was not in laches. The cause did not go off on his motion; he proffered himself ready for trial; although he has behaved dishonorable, yet you cannot punish a breach of promise in this way, to which
Kxrkpatéick, C. J. — Assented.
Rossell, J.
Inclined to think, that as the cause went off on account of the unfair dealing of the .plaintiff, that he ought to pay costs. . Both rules refused.